Exhibit 10.33

 

1 August 2018

 

Strictly Private and Confidential

 

By hand

Richard M. Weil

 

Dear Richard:

 

I am pleased to confirm your continued employment as the Chief Executive Officer
of Janus Henderson Group. For avoidance of doubt, the employing entity will be
Janus Management Holdings Corporation, (together with Janus Henderson Group Plc,
the Company).

 

--------------------------------------------------------------------------------



 

The following terms include the statutory particulars we are required to give
you in accordance with the terms of the Employment Rights Act 1996, which,
together with the contractual sections of the Employee Handbook make up your
contract of employment (the Agreement). Where there is any conflict between the
statement of terms of employment and the contractual sections of the Employee
Handbook the statement of terms will apply. We do not automatically send out
copies of the Employee Handbook as it is available on Shared Space (the
Company’s intranet). If you wish to see a copy before accepting this offer,
please let me know.

 

1.                                    Date of commencement of Employment

 

1.1                             Your employment as the Chief Executive Officer
of Janus Henderson Group Plc under this Agreement will become effective 1
August 2018.  Your period of continuous employment for the purposes of the
Employment Rights Act 1996 began on 1 February 2010.

 

2.                                    Duties

 

2.1                             Your Job title is Chief Executive Officer and
you will perform and observe such duties as may from time to time be required of
you by the Company, provided they are consistent with your skills and
experience. The Company reserves the right to change reporting lines and change,
add or withdraw duties subject to giving you prior notice.

 

3.                                    Remuneration and Benefits

 

3.1                             Basic Salary

 

3.1.1                  Your initial basic salary will be $650,000 per annum
(Basic Salary) payable semi-monthly in arrears to your bank account, as directed
by you.

 

3.1.2                  Salaries are reviewed in the first quarter of each year
and your salary will first be reviewed in 2020. The Company would, however, have
no obligation to increase your salary consequent on any such review. The Company
will not decrease your salary.

 

3.2                             Discretionary Bonus

 

3.2.1                  You will be eligible to be considered for an annual
discretionary bonus under the Company’s bonus scheme in place from time to time.
To be eligible to receive any award, you must be in employment with, and not
have voluntarily given notice of termination to, or received notice of
termination from, the Company for any reason whatsoever by the date payment
would otherwise be made. Any award will be entirely at the discretion of the
compensation committee of the Board of Directors (the Compensation Committee),
is not part of your contractual remuneration and is not pensionable. Where you
have received notice of termination from the Company (but not where you have
resigned) and have served a complete bonus year and the bonus has already been
decided but not paid, the Company’s general policy would be to pay that bonus to
you, provided you are not being dismissed for gross misconduct or otherwise in
accordance with clause 9.

 

--------------------------------------------------------------------------------



 

3.2.2                  Award of bonuses (if any) is usually made in the first
quarter of each year, and any awards which are made are determined by reference
to performance in the calendar year (the Performance Year) preceding the award.

 

3.2.3                  The amount and form of any discretionary bonus award will
be determined by the Company in its absolute discretion taking into account such
factors as the Company considers, from time to time, to be appropriate, which
may include the performance of Janus Henderson Group plc, and the performance,
contribution and conduct of the individual.

 

3.2.4                  The fact that the Company may pay you a bonus in one year
does not mean that you will receive a bonus in any later year and you should not
expect this. The Company has the right in its absolute discretion (such
discretion to be exercised in a rational and bone fide way) to amend any aspect
of the scheme or to withdraw it completely and in particular (without
limitation) the Company may impose conditions in relation to forfeiture and/or
clawback.

 

3.3                             Incentive Schemes and Remuneration Policies

 

3.3.1                  Any proportion of any award or payment may at the
Company’s discretion be paid in the form of shares in Janus Henderson Group plc
or other instruments. The Company may require you to defer a proportion of any
award or payment into the Company’s deferral scheme from time to time in force.
The terms of the current deferral scheme will be no less beneficial to you than
the terms applied to similarly situated senior executives of Janus Henderson
Group plc (provided however that the Company may require deferrals to be
partially in the form of performance awards) and will be communicated to you in
the event that any award or payment reaches the appropriate deferral threshold.

 

3.3.2                  Subject to clause 8.3, on termination of employment, all
of your outstanding awards under any of the Company’s incentive schemes and/or
remuneration policies will be treated in accordance with the rules of such
incentive schemes or remuneration policies as amended from time to time.

 

3.3.3                  If, on termination of employment (whether lawfully or in
breach of contract) you lose any award, or any of the rights or benefits under
any incentive, deferral or other scheme in which you have participated during
your employment (including rights or benefits which you would not have lost had
your employment not terminated) you will not be entitled, by way of compensation
for loss of office, breach of contract or otherwise, to any compensation for the
loss of any such award, rights or benefits.

 

3.3.4                  If the amount of any award or payment made to you
pursuant to your employment exceeds any maximum amount that may be paid to you
pursuant to any law or relevant regulation in effect at the time of such award
or payment (or vesting thereof), your eligibility or entitlement (as relevant)
will be reduced to the maximum amount allowed under such law or regulation and
the Company’s obligations to make any such award or payment will be reduced
accordingly. You agree that if such a payment or award has already been received
by you, you will on 30 days’ written demand repay the sum

 

--------------------------------------------------------------------------------



 

equivalent to any sum received by you in respect of any excess above the maximum
permitted amount (less any tax already paid).

 

3.3.5                  The provisions of this ‘Incentive Schemes and
Remuneration Policies’ clause apply not only to any awards and payments referred
to in this Agreement but also to any awards and payments made to you
subsequently, irrespective of whether the provisions of this clause are repeated
in any notification relating to such awards or payments. For the avoidance of
doubt, ‘awards’ and ‘payments’ may include (but are not limited to) guaranteed
bonuses and salary.

 

3.4                             Medical Cover

 

3.4.1                  You will remain eligible to participate in employee
benefit plans, programs and arrangements generally available to other similarly
situated senior executives of Janus Management Holdings Corporation as such
plans, programs and arrangements may be amended from time to time.  Subject, and
in addition, to the foregoing, you shall be eligible to participate in the
Global Health Plan of the Company in accordance with its terms (or any
replacement plan implemented by the Company from time to time).

 

3.5                             Pension Scheme

 

3.5.1                  Unless you object and/or elect to remain a participant in
the 401(k) Plan (as defined in clause 3.5.3), you will automatically join the
money purchase section of the UK staff pension scheme, subject to the rules of
the scheme. A copy of the Pension Scheme Booklet which sets out the rules of the
scheme is enclosed. You should familiarise yourself with this document.

 

3.5.2                  The administrators of the 401(k) Plan or the trustees of
the pension scheme and their advisers and administrators will need to process
certain data about you. These may include items which are categorised as
personal data and sensitive personal data under the Data Protection Act 2018
such as medical details or death benefit nominations. You accept that the
trustees and their advisers and administrators need this data to calculate and
pay benefits for statistical purposes for reference purposes and to administer
the 401(k) Plan and the pension scheme as a whole. By signing this contract you
agree to this processing taking place.

 

3.5.3                  You will remain entitled to participate in all savings
and retirement plans, practices, policies and programs sponsored or maintained
by the Company and its affiliates, including the Janus Capital Group Inc.
401(k) Plan, Profit Sharing and Employee Stock Ownership Plan or successor
thereto (the 401(k) Plan), in accordance with the terms of such plans,
practices, policies and programs and on terms and conditions no less favourable
than the terms and conditions generally applicable to similar level employees.

 

--------------------------------------------------------------------------------



 

3.6                             Expenses

 

3.6.1                  Subject to any Company policy in operation from time to
time, the Company will reimburse you promptly in respect of all expenses
reasonably incurred by you in the proper performance of your duties, subject to
you providing such receipts or other evidence that the Company may reasonably
require.

 

3.7                             Expatriate Benefits

 

3.7.1                  You will continue to receive expatriate benefits in
accordance with the terms of that certain letter agreement, dated as of 12
May 2017, by and between you and the Company, the Company Expat Assignment
Policy and the Tax Equalization Policy of the Company, including tax
equalization benefits for compensation includable in income during the 2018/19
United Kingdom tax year and the 2019 United States tax year.   Cash compensation
paid and share-based compensation granted on and after 6 April 2019 will not be
equalised.

 

4.                                    Absence from Work

 

4.1                             Sickness or Injury

 

4.2.1                  If you are ill or injured and unable to attend work, you
must return to work as soon as you are fit to do so and ensure that the relevant
individuals at work are aware of your absence in order to manage calendars and
meeting commitments. You should keep the Chairman of the Board notified of any
ongoing sickness absence of more than one week. Full details of the procedures
in case of sickness or injury are set out in the Employee Handbook, which will
be available to you on the Company’s intranet.

 

4.3                             Sick Pay

 

4.3.1                  In addition to the rights afforded you under the Family
Medical Leave Act (FMLA), you will be paid your base salary for illness related
absences in accordance with Company policy (which currently provides for payment
of up to 6 consecutive weeks).  Thereafter you will be eligible for disability
cover in accordance with the Company’s practice at the time for similarly
situated employees.

 

4.3.2                  Any payments made by the Company on account of absence
through sickness or injury will be inclusive of any entitlements you may have to
Statutory Sick Pay and will be reduced by any benefits to which you may be
entitled from the Department for Work and Pensions (DWP) as a result of such
sickness or injury (whether or not claimed or recovered). You should claim any
benefits due from the DWP.

 

4.4                             Medical Examinations/Reports

 

4.4.1                  We have the right to require you at any stage of absence
to produce a medical certificate and/or we may require you at any time to
undergo a medical examination at our expense and by your own registered medical
practitioner subject to your consent and your rights under the Access to Medical
Reports Act. We also have the right to require you to undergo

 

--------------------------------------------------------------------------------



 

a medical examination by a registered medical practitioner of our own choice and
at our own expense. Provided we keep such information strictly confidential, you
agree that such medical practitioner may disclose to us and discuss with us or a
Company medical advisor the result of such examination and any matters which
arise from it particularly any matters which in his/her opinion might hinder or
prevent you (if during a period of incapacity) from returning to work or (in
other circumstances) from efficiently performing any of your contractual duties.

 

4.5                             If you are prevented by incapacity from properly
performing your duties under this Agreement for a consecutive period of 20
working days, the Board may in consultation with you (if possible) appoint
another person or persons to perform those duties until such time as you are
able to resume fully the performance of your duties.

 

4.6                             If you are prevented by illness, accident or
other incapacity from properly performing your duties under this Agreement for a
period of 60 working days in any 52 weeks, or become of unsound mind or a
patient under any statute relating to mental health the Board may appoint
another person to perform your duties and you will resign from the Board of
Directors of the Company and any other Group Company.  At such time as you are
able to return to work the Company will discuss in good faith your return to
your current role or a role that is similar and appropriate to your status and
your health at the time.  If that is not possible you will be deemed redundant
and subject to notice in accordance with clause 8.1.1 and the Company’s
severance policy at the time.

 

5.                                    Hours of Work

 

5.1                             The Company’s standard working week is 35 hours:
9.00 am to 5.00 pm, Monday to Friday, with a one hour break for lunch, but as a
senior executive, your working time is not measured or predetermined. You are
responsible for determining your own hours of work, providing that such hours
are consistent with the proper performance of your duties. You agree that weekly
limit on working time contained in the Working Time Regulations will therefore
not apply to your employment with the Company.

 

5.2                             The Company reserves the right to alter
established working hours to meet business contingencies. From time to time, you
may be required to work additional hours for the proper performance of your
duties. You will not be entitled to additional remuneration for working outside
your standard hours of work.

 

6.                                    Holidays

 

6.1                             The Company’s holiday year runs from 1
January to 31 December.

 

6.2                             Your annual holiday entitlement is 30 days, in
addition to the usual public holidays in the UK. This includes your statutory
holiday entitlement.

 

6.3                             Your annual holiday entitlement accrues at the
rate of 1/365th per calendar day. If your holiday entitlement changes part way
through the holiday year, your holiday entitlement(s) will be pro-rated on this
basis.

 

--------------------------------------------------------------------------------



 

6.4                             If you leave the Company part way through the
holiday year, your entitlement will be calculated in the same way. You will be
paid for any holiday which has accrued during the final holiday year of your
employment, but which has not been taken by the last day of your employment. If
you have taken holiday in excess of your entitlement, you will be required to
repay to the Company the relevant amount, which you agree may be deducted from
your final salary payment or other sums otherwise owed from the Company pursuant
to the Employment Rights Act 1996.

 

6.5                             The method of calculating a day’s pay for
holiday pay and unpaid leave will be your Basic Salary (or, if applicable, your
Adjusted Salary) divided by 260 for full-time employees; for part-time
employees, holiday pay will be calculated by the same method but on a pro-rated
basis.

 

6.6                             Holiday may only be carried over into a new
holiday year if there are legitimate business reasons which have prevented you
from taking your full allowance.

 

7.                                    Employee Handbook

 

7.1                             The Company reserves the right to make
alterations to the Employee Handbook at any time. The Company will bring
material alterations to your attention.

 

8.                                    Notice

 

8.1                             Subject to clause 9 below, in order to terminate
your employment, either party will be required to give the other party written
notice as follows:

 

8.1.1                  from the Company to
you:                                    12 months

 

8.1.2                  from you to the
Company:                                    6 months

 

8.2                             The Company will not be obliged to provide work
to you at any time after notice of termination of your employment has been given
either by you or by the Company and the Company may, at its discretion, take any
one or more of the following steps in respect of all or part of an unexpired
period of notice (Garden Leave):

 

8.2.1                  require you to comply with such conditions as it may
specify in relation to attending at, or remaining away from, the places of
business of the Company and any company in the Janus Henderson Group;

 

8.2.2                  assign you to other duties;

 

8.2.3                  withdraw any powers vested in, or duties assigned to you;
or

 

8.2.4                  require you to take any outstanding holiday.

 

For the avoidance of doubt, you may however seek new employment or other work
during such garden leave period, including attending interviews, speaking to
headhunters and

 

--------------------------------------------------------------------------------



 

negotiating contracts.

 

8.3                             The Company reserves the right to terminate your
employment at any time (including where you have given notice to the Company) by
paying to you pay in lieu of basic salary and the value of your contractual
benefits for your period of notice or any remaining period of notice (whether
given by the Company or by you), subject to such deductions as are required by
law, including but not limited to for tax and employee national insurance. You
shall have no entitlement to such payment which shall be made entirely at the
Company’s discretion. For the avoidance of doubt, any payment in lieu shall not
include the value of any bonus, incentive (whether in the form of equity or
otherwise), commission, or holiday entitlement which would have accrued to you
had you been employed until the expiry of your notice period. The Company’s
right to make a payment in lieu of notice in accordance with this clause does
not give you any right to demand such a payment.

 

8.4                             If the Company elects to terminate your
employment by making a payment in lieu of notice, and it subsequently discovers
misconduct by you which would have entitled it to terminate the contract
summarily, without making such a payment, the Company shall be entitled to
withhold payment in lieu and you shall have no rights to recover such sum as a
debt owing.

 

8.5                             The Company may elect to pay any sum under
clause 8.3 to you in equal monthly instalments in arrears paid on its normal
payroll dates starting with the month following the date of termination of your
employment (the Termination Date). If the Company elects to exercise this
discretion, you agree to use your best endeavours to obtain and commence
alternative employment or engagement as soon as possible after the Termination
Date and shall notify the Company immediately of your acceptance and the terms
of any offer of alternative employment. The Company may reduce its monthly
payments by an amount equivalent to your earnings in such alternative employment
or engagement.

 

8.6                             If the Company terminates your employment at any
time, other than in accordance with clause 9 below, you shall be entitled to
receive the following severance benefits (Severance Benefits):

 

8.6.1                  A lump sum payment equivalent to 12 months’ Basic Salary
at your Termination Date;

 

8.6.2                  A payment equivalent to your total variable compensation
target in the Performance Year immediately prior to your Termination Date;

 

8.6.3                  An annual discretionary bonus payment for the Performance
Year  in which your employment terminates calculated pro-rata to reflect the
number of  full months worked by you in such Performance Year.  Such payment
will be based on actual performance, through the most recent quarter immediately
preceding the Termination Date,  and paid not later than the date on which that
year’s discretionary bonus is otherwise paid to employees (but no later than 15
March in the year immediately following the Performance Year in which your
employment terminates);

 

8.6.4                  If it has not already been paid, your full annual
discretionary bonus for the Performance Year preceding your Termination Date;
and

 

--------------------------------------------------------------------------------



 

8.6.5                  Unvested share awards will vest subject to the
achievement of applicable performance conditions and in accordance with the
terms of the applicable award plans and award agreements.

 

The Severance Benefits will be subject to statutory deductions and, where
applicable, deferral under the terms of the Company’s deferral scheme at the
time.  Any pay or benefits that you receive during any period of garden leave
(in accordance with clause 8.2) or in lieu of notice (in accordance with clause
8.3) shall be offset against any such Severance Benefits.  The payment of the
Severance Benefits will be conditional upon you entering into a settlement
agreement (or equivalent) in  a form acceptable to the Company to release any
claims that you might have against  the Company or any Group Company, arising
from your employment or its termination.

 

9.                                    Termination of Employment without Notice

 

9.1                             Notwithstanding the notice periods set out  in 
clause 8 above  the Company may, by written notice, terminate your employment
immediately and without compensation (except for salary and holiday pay accrued,
due but unpaid) in any of the following circumstances:

 

9.1.1                  if you are in serious or repeated default of any of your
material obligations of employment or any material provisions in any Company
policy or fail to maintain a satisfactory standard of conduct or performance
within a reasonable time after receiving a written warning from the Board
relating to your conduct and/or performance;

 

9.1.2                  if you are guilty of gross or persistent misconduct,
dishonesty or any conduct tending to bring the Company into disrepute;

 

9.1.3                  if you are imprisoned for any reason or convicted of a
crime other than a minor offence under the Road Traffic Acts;

 

9.1.4                  if you fail to achieve or maintain any relevant
regulatory approval appropriate to your position;

 

9.1.5                  if you cease to be eligible to work in the UK;

 

9.1.6                  if you become bankrupt or had an interim order made
against you under the UK Insolvency Act 1986 (or other equivalent local
legislation) or compounded with your creditors generally;

 

9.1.7                  if you have ceased for any reason to be a director of the
Company or any Group Company (other than at the explicit request of the Board);

 

9.1.8                  if you have been disqualified from being a director of
any company;

 

9.1.9                  if you have failed to comply with the Bribery Act 2010 or
any other similar legislation, regulations or rules in any relevant jurisdiction
related to, giving payments, gifts or

 

--------------------------------------------------------------------------------



 

entertainment to obtain a business advantage unlawfully, or adopted to implement
the OECD Convention on Combating Bribery of Foreign Officials in International
Transactions; or

 

9.1.10           if you have breached any regulatory requirement, committed an
offence relating to insider dealing, commit market abuse or are in breach of the
rules of any authority or regulatory organization which apply to you.

 

10.                             Location

 

10.1                      Your normal place of work will be the London office of
the Company or such other place within the United Kingdom as the Company may
from time to time determine. You may also be required to travel to such places,
whether in or outside the UK as the Company may from time to time require.

 

11.                             Disciplinary and Grievance Procedures

 

11.1                      Details of the Company’s disciplinary and grievance
procedures are contained in the Employee Handbook. These rules may be amended by
the Company from time to time at its absolute discretion.

 

12.                             Collective Agreements

 

12.1                      There are no collective agreements in force which
directly affect your employment.

 

13.                             Health and safety

 

13.1                      You are required to observe such health and safety
regulations as may from time to time be in force at your place of work. The
health and safety policy is displayed on notice boards in the Company’s London
office.

 

14.                             Financial Regulation

 

14.1                      You have an obligation to act and conduct yourself in
conformity with the rules of the FCA, any other regulatory organisation
constituted in accordance with the Financial Services and Markets Act 2000 and
any other relevant overseas regulatory authority.

 

14.2                      All employees must comply and co-operate fully with
all instructions, directions, requirements or requests made or imposed by or on
behalf of our regulators under the relevant rules. In particular you must comply
with all relevant principles, rules and requirements of the FCA including, in
the case of Senior Managers, the “Conduct Rules” for Senior Managers. If you are
a Senior Manager you will also be required to comply with your Statement of
Regulatory Responsibilities and Overall Responsibilities.

 

14.3                      You are required  to comply with the rules for
employees’ personal investment transactions (the Personal Code of Ethics),
relating  to the purchase and sale of securities, details of which are enclosed.

 

--------------------------------------------------------------------------------



 

15.                             Confidentiality

 

15.1                      You shall neither during your employment (except in
the proper performance of your duties) nor at any time (without limit) after the
termination of your employment:

 

15.1.1            divulge or communicate to any person, company, business entity
or other organization;

 

15.1.2           use for your own purposes for any purposes other than those of
the Company or any Group Company; or

 

15.1.3           through any failure to exercise due care and diligence, permit
or cause any unauthorised disclosure of,

 

any Confidential Information, provided that these restrictions shall cease to
apply to any information which shall become available to the public generally
otherwise than through an unauthorised disclosure by you or any other person.

 

15.2                     For the purposes of this Agreement Confidential
Information shall mean any information about the Company or any Group Company
that is not publicly available including:

 

a)                  any trade secrets;

 

b)                 confidential  information relating to, for example, research
activities, details of customers, investors, potential investors, marketing and
business plans;

 

c)                  any other information which you were notified was
confidential or which you reasonably ought to realize was confidential; and

 

d)                 any other information which Janus Henderson or its affiliates
could reasonably be expected to regard as confidential,

 

whether or not such information was reduced to a tangible form or marked in
writing as “confidential”, including but not limited to, information which is
commercially sensitive, which came into your possession by virtue of your
employment and which was not in the public domain and all information which was
or may be derived or obtained from any such information.

 

15.3                     This clause 15 shall only bind you to the extent
allowed by law and nothing in this clause shall prevent you from making a
statutory disclosure.

 

15.4                     Pursuant to 18 U.S.C. § 1833(b), you understand that
you will not be held criminally or civilly liable under any trade secret law of
the United States for the disclosure of a trade secret of the Company or its
affiliates that (i) is made (A) in confidence to a government official, either
directly or indirectly, or to your attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  You understand that if you file a lawsuit for retaliation by the
Company or its affiliates for reporting a suspected violation of law, you may
disclose the trade

 

--------------------------------------------------------------------------------



 

secret to your attorney and use the trade secret information in the court
proceeding if you (x) file any document containing the trade secret under seal,
and (y) do not disclose the trade secret, except pursuant to court order. 
Nothing in this Agreement, or any other agreement that you have with the Company
or its affiliates, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section.  Further, nothing in this Agreement or any other agreement that you
have with the Company or its affiliates shall prohibit or restrict you from
making any voluntary disclosure of information or documents concerning possible
violations of law to any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company.

 

16.                             Return of Papers, Etc.

 

16.1                      You will promptly, whenever requested by the Company
and in any event upon the termination of your employment, deliver to the Company
all lists of the Company’s clients or customers, as well as all correspondence
and all other documents, papers and records, including computer information and
disks, which belong to the Company and which may have been prepared by you or
have come into your possession, custody or control in the course of your
employment, and you will not be entitled to and will not retain any copies
thereof. Title and copyright therein will remain with the Company. For the
avoidance of doubt you are entitled to retain your personal employment documents
including but not limited your contract, the Company handbook, your payslips and
award statements.

 

17.                             Other Employment

 

17.1                      During your employment, you must not be engaged in any
other business without prior written consent of the Company.

 

18.                             Deductions

 

18.1                      We are entitled to deduct from your pay or any other
sums payable to you by the Company any sums which you may owe us including
(without limitation) any overpayments of salary. Before making any such
deduction, the Company will notify you of the nature of the proposed deduction
and give you a reasonable opportunity to challenge it.

 

18.2                      All sums payable by the Company will be subject to
deductions required by law.

 

19.                             Third Party Rights

 

19.1                      You and the Company agree that any rights which a
third party (other than a member of the Janus Henderson Group) may acquire under
this contract of employment by reason of the Contracts (Rights of Third Parties)
Act 1999 are excluded.

 

--------------------------------------------------------------------------------



 

20.                              Data Protection

 

20.1                       You are obliged to comply with our data protection
policy set out in the Employee Handbook.

 

20.2                       The Company will collect and process information
relating to you in accordance with the privacy notice which is on the Company’s
intranet (SharedSpace). For the avoidance of doubt, processing includes the
monitoring of your e-mails and computer use to the extent we consider necessary
to ensure compliance with our e- mail policy, legal and regulatory obligations
and any other roles or policies which apply from time to time.

 

20.3                       You may continue to use your any personal computer
and devices, as long as you comply with the Company’s data protection policy and
any other relevant policy in place from time to time and notified to you

 

20.4                       If we instruct you to do so (and in any event when
your employment terminates for whatever reason) you must surrender all manual
data belonging to any business of the Company and erase (in so far as this is
feasible without specialist IT help) all data relating to any business of the
Company from any computer to which you have access but which is not under the
custody or control of the Company. In such circumstances you must also surrender
(or destroy) any paper copies made of such data.

 

21.                              Covenants

 

21.1                       For the purposes of clause 21, Termination Date means
the date of the termination of your employment howsoever caused (including,
without limitation, termination by the Company which is in repudiatory breach of
this Agreement).

 

21.2                       You covenant with the Company (for itself and as
trustee and agent for each other company in the Janus Henderson Group) that you
will not, whether directly or indirectly, on your own behalf or on behalf of or
in conjunction with any other person, firm, company or other entity during your
employment and for the period of 12 months following the Termination Date
(subject to clause 21.4 below) you shall not:

 

21.2.1            directly or indirectly, as an officer, director, employee,
consultant, owner, shareholder, adviser, joint venturer, or otherwise, compete
with the Company or Group Company within the United States of America or the
United Kingdom (the Protected Region) in any Competitive Business;

 

21.2.2            knowingly solicit, hire or attempt to hire, or assist another
in soliciting, hiring or attempting to hire, on behalf of any Competitive
Business, any person who is  employed or engaged by the Company or any Group
Company as a director, fund manager or in a senior managerial or other
specialist capacity and with whom you had material business dealings in the
course of your employment in the 12 month period immediately prior to the
Termination Date;

 

21.2.3            knowingly divert, attempt to divert, or solicit, or assist
another in diverting, attempting to divert or soliciting, the customer business
or account of any Protected Client on behalf of a

 

--------------------------------------------------------------------------------



 

Competitive Business; or

 

21.2.4            knowingly interfere with any relationship which may exist from
time to time between the Company or any Group Company any of its employees,
consultants, agents or representatives.

 

21.3                       For the purposes of this clause 21, Competitive
Business means any business that provides investment advisory or investment
management services or related services; and Protected Client shall mean any
person or entity to whom the Company or any Group Company  provided investment
advisory or investment management services at any point during the six months
preceding the Termination Date and with whom or which you first had contact or
otherwise developed a relationship while employed by the Company.

 

21.4                       The period during which the restrictions referred to
in this clause 21 will apply following the Termination Date will be reduced by
the amount of time during which, if at all, you are placed on garden leave under
the provisions of clause 8.2.

 

21.5                       You agree that if, during your employment with the
Company or the period of the restrictions set out in clause 21.2 (subject to the
provisions of clause 21.4), you receive an offer of employment or engagement,
you will provide a copy of clause 21 to the offeror as soon as is reasonably
practicable after receiving the offer and will inform the Company of the
identity of the offeror as soon as possible after the offer is accepted.

 

21.6                       You will, at the request and expense of the Company,
enter into a separate agreement with any company in the Janus Henderson Group
under the terms of which you will agree to be bound by restrictions
corresponding to those contained in clause 21.2 (or such as may be reasonably
appropriate in the circumstances).

 

21.7                       Each and every obligation under this clause 21 will
be treated as a separate obligation and will be severally enforceable as such.
If any restriction contained in this clause 21 will be adjudged by any court of
competent jurisdiction to be void or unenforceable as going beyond what is
reasonable in the circumstances but would be valid if part of the wording were
deleted the said restriction will apply with such deletions as may be necessary
to make it valid and effective.

 

22.                              Intellectual Property

 

22.1                       For the purposes of this clause 22, Intellectual
Property Rights shall mean: patents, utility models, trademarks, design rights,
applications for any of the foregoing, copyright, moral rights, database rights,
rights in databases, performers’ rights, know-how, secret processes, inventions,
developments, discoveries, improvements or processes, trade or business names,
domain names, goodwill and the right to sue for passing off and all other
intellectual property rights, in each case whether registered or unregistered,
including all applications and rights to apply for, and be granted renewals and
extensions of, such rights and all similar rights in any country whether
currently existing or created in the future, together with the right to sue for
and recover damages or other relief in respect of infringements of any of them.

 

--------------------------------------------------------------------------------



 

22.2                     Any Intellectual Property Rights made, discovered or
produced by you in the course of your employment in connection with or in any
way affecting or relating to, or capable of being used or adapted for use in
connection with, the business of the Company or any company in the Janus
Henderson Group shall immediately be disclosed to the Company in writing and
shall automatically, on creation, vest absolutely in the Company or such company
in the Janus Henderson Group as the Company may nominate for that purpose. To
the extent that such rights do not automatically vest in the Company, you hereby
assign, including by way of present assignment of future rights, all
Intellectual Property Rights to the Company with full title guarantee free from
all encumbrances and third party rights. You shall (at the request and
reasonable expense of the Company) sign all such documents and perform all such
acts as may be required fully to vest all such rights in the Company (or its
nominee).

 

22.3                     You waive irrevocably all moral rights (as defined in
Chapter IV of Part I of the Copyright, Designs and Patents Act 1988, and all
similar rights in other jurisdictions to the extent permitted in the relevant
jurisdiction) in any works produced during your employment in which copyright is
vested in the Company or any company in the Janus Henderson Group whether by
virtue of this clause 22 or otherwise.

 

22.4                     You irrevocably appoint the Company as your attorney to
appoint any other director of the Company as your agent to sign any documents in
your name and on your behalf and do anything necessary to obtain for itself or
its nominee the full benefit of this clause 22.

 

22.5                     You acknowledge that the Company in its sole and
absolute discretion shall decide the extent, if any, of the protection sought in
relation to the matters referred to in clause 22. Accordingly, you shall not
(whether during or after this employment) apply or join in applying for any
patent, registered design, trade mark or other equivalent protection in
connection with the matters listed in clause 22.2 without the prior written
approval of the Company.

 

22.6                     You agree that:

 

22.6.1          at the Company’s request and in any event on the termination of
your employment to give to the Company all originals and copies of
correspondence, documents, papers and records on all media which record or
relate to any of the Intellectual Property Rights;

 

22.6.2          not to attempt to register nor patent any Intellectual Property
Rights unless requested to do so by the Company; and

 

22.6.3          to keep confidential all Intellectual Property Rights developed
in the course of your employment unless the Company has consented in writing to
its disclosure by you.

 

22.7                     You acknowledge that, except as provided by law, no
further remuneration or compensation other than that provided for in this
agreement is or may become due to you in respect of your compliance with this
clause 22. This is without prejudice to your rights under the Patents Act 1977.

 

--------------------------------------------------------------------------------



 

23.                              General

 

23.1                       The headings to clauses are for convenience only and
have no legal effect.

 

23.2                       Any reference to Janus Henderson Group or the Group
means Janus Henderson Group plc and any and all of its subsidiaries (as such
term is defined in s.1159 Companies Act 2006).  A Group Company is any entity in
the Janus Henderson Group or the Group.

 

23.3                       This Agreement shall be governed by and construed in
accordance with the laws of England. Non-contractual obligations (if any)
arising out of or in connection with this Agreement (including its formation)
shall also be governed by the laws of England. The Parties submit to the
exclusive jurisdiction of the courts of England and Wales as regards any claim,
dispute or matter (whether contractual or non-contractual) arising out of or in
connection with this Agreement (including its formation).

 

23.4                       The Agreement sets out the entire agreement and
understanding between you and the Company regarding the terms of your
employment. This Agreement supersedes all prior discussions between you and the
Company and all representations, terms and conditions and warranties (other than
in relation to anything affecting your suitability for employment) whenever
given and whether orally or in writing and any other contracts of employment
(oral or written) which you may have from or with the Company, including
(without limitation) your Change in Control Agreement (as defined below), except
that nothing herein will limit liability for fraud.  You hereby agree that the
Change in Control Agreement, dated February 1, 2010, by and between you and
Janus Capital Group Inc. (the Change in Control Agreement) is terminated
effective 1 August 2018 and you relinquish any benefits under such agreement on
and following such date.

 

23.5                       The Company may amend this Agreement at its sole
discretion where required to do so to comply with any law, regulation, or
regulatory requirement.

 

23.6                       The parties to this Agreement intend for the payments
and benefits under this Agreement to be exempt from Section 409A or, if not so
exempt, to be paid or provided in a manner which complies with the requirements
of such section, and intend that this Agreement shall be construed and
administered in accordance with such intention. If any payments or benefits due
to you hereunder would cause the application of an accelerated or additional tax
under Section 409A, such payments or benefits shall be restructured in a manner
which does not cause such an accelerated or additional tax. For purposes of the
limitations on nonqualified deferred compensation under Section 409A, each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following
your separation from service shall instead be paid on the first business day
after the date that is six months following your termination date (or death, if
earlier).  Notwithstanding anything to the contrary in this Agreement, all
(A) reimbursements and (B) in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (x) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in

 

--------------------------------------------------------------------------------



 

kind benefits to be provided, in any other calendar year; (y) the reimbursement
of an eligible expense will be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (z) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit. You shall be solely responsible for the payment of any taxes
and penalties incurred under Section 409A.

 

23.6                       This Agreement may be executed in any number of
counterparts, each of which when executed and delivered, shall be an original,
and all the counterparts together shall constitute one and the same instrument.

 

I trust that this offer is acceptable. If so, I should be grateful if you would
sign the attached copy and return it to me in the envelope supplied, together
with the documents listed below as enclosures. Please note that if we have not
received a signed copy of this letter within seven days the offer of employment
will lapse.

 

Yours sincerely,

 

 

The parties have executed this Agreement as a deed on the date shown at its
head.

 

EXECUTED as a DEED by

)

 

 

 

 

RICHARD M.WEIL

)

 

/s/ RICHARD M. WEIL

 

 

 

in the presence of

)

 

 

 

 

Witness:

 

 

 

 

Signature:

/s/ Michelle R. Rosenberg

 

 

 

 

Name:

Michelle R. Rosenberg

 

 

 

 

Address:

151 Detroit St. Denver CO 80206

 

 

 

EXECUTED as a DEED by

)

 

 

JANUS MANAGEMENT HOLDINGS CORPORATION

)

 

 

acting by a director

)

 

 

in the presence of

)

 

 

Witness:

 

 

 

 

 

Signature:

/s/ R. D. Gillingwater

 

 

 

 

Name:

Richard Gillingwater

 

 

 

 

Address:

151 Detroit St. Denver CO 80206

 

 

--------------------------------------------------------------------------------